HARRY T. EDWARDS, Chief Judge,
dissenting:
The Outer Continental Shelf Lands Act (“OCSLA”), first enacted in 1953, explicitly applies federal law to all structures permanently or temporarily attached to the seabed of the Outer Continental Shelf (“OCS”). 43 U.S.C. § 1333(a)(1) (1988). Thus, for purposes of federal immigration law, stepping onto an oil platform on the OCS should be no different from stepping ashore at any harbor on the mainland: having set foot in United States territory, all aliens become subject to United States immigration restrictions.
In defiance of the plain terms of the statute, the majority holds that foreign workers who are on the OCS to construct a domestically-owned oil platform are nonetheless exempt from United States immigration restrictions if, under a Coast Guard regulation, they are found to “man or crew” a foreign-owned vessel that provides them temporary quarters while they complete the construction project. However, neither the statute nor good reason explains why workers constructing a domestically-owned oil platform on the OCS should be exempt from our nation’s immigration laws simply because they happen to sleep on a foreign-owned barge anchored nearby. Indeed, such a result turns section 1356 of OCSLA, which requires that all OCS units be manned and crewed by United States citizens or permanent resident aliens, on its head. Instead of offering additional protection for American workers on the OCS, the provision has now been transformed into an enormous loophole by which United States corporations can employ foreign workers despite the ready availability of domestic labor. Because I find that today’s decision perverts both the explicit language of section 1356 and the congressional intent behind the manning and crewing requirements, I dissent.
As an initial matter, it is worth noting that the Coast Guard’s definition of the manning and crewing requirements is both absurd and contrary to the statute. According to the Coast Guard, even though the workers in question perform all of their construction work on the oil platform itself, they are nevertheless deemed to man and crew the derrick barge on which they eat and sleep. See United Ass’n of Journeymen v. Reno, Civ.Action No. 90-2342, slip op. at 5 (D.D.C. June 24, 1994), reprinted in Joint Appendix 16. Yet, it is undisputed that there is no construction work being performed on the barge. Under the Coast Guard’s interpretation, then, had the workers paddled out to the platform in an inflatable raft that also carried their food and a sleeping bag, they would be manning and crewing the raft (rather than the oil platform) for purposes of section 1356. This interpretation of the statute is nonsensical and therefore not entitled to this court’s deference. The manning and crewing requirements were obviously designed to apply to the place where the workers work, not where they eat and sleep. Thus, there is no reason that the section 1356(c)(2) exemption regarding crew members on foreign-owned units should be relevant to the workers in this case because it is undisputed that the platform (as opposed to the barge) is not foreign-owned.
Moreover, even if one were to accept the Coast Guard’s view that the workers should be considered part of the regular complement of the derrick barge, such a determination tells nothing more than who is “manning and crewing” a particular unit for purposes of section 1356. It does not address who is working in the United States pursuant to the Immigration and Nationality Act (“INA”), as applicable to the OCS under section 1333. There is no dispute that the oil platform is *1142subject to the INA. Thus, even if these foreign workers are exempt from the INA while they float around on the barge, they essentially enter the United States every single day to come to work on the oil platform. The construction workers should therefore be treated no differently from any other crew member of a foreign ship who disembarks at a United States harbor and enters the country. It would be ridiculous to say that, merely because such foreign workers man and crew a foreign-owned vessel, they are somehow exempt from this country’s immigration laws while they are within United States borders.
Yet, the majority asserts not only that the workers should be deemed to man and crew the derrick barge even while working on the oil platform, but also that the exemption from manning and crewing requirements found in section 1356(c)(2) overrides all the regulations of the INA. This argument makes no sense.
It is undisputed that section 1333 of OCS-LA explicitly applies all United States law, including the INA, to the OCS. Under the INA, nonimmigrant aliens, who generally consist of those seeking entry into the United States on a temporary basis, may qualify for visas only if they meet certain statutory criteria. See 8 U.S.C. § 1101(a)(15) (1994).
Nothing about section 1356 of the OCSLA amendments of 1978 evinces an intent to alter the INA’s general application to the OCS, and neither the INA nor section 1333 is even mentioned in section 1356. Rather, section 1356(a) adds new manning and crewing requirements that restrict employment on the OCS to either United States citizens or permanent resident aliens. 43 U.S.C. § 1356(a) (1988). The effect of this provision is to prevent those nonimmigrant aliens who could receive visas under the INA from manning or crewing a vessel, rig, or fixed structure on the OCS. Thus, section 1356(a) is best read not as a replacement to the INA, but as a further restriction on employment of foreign workers on the OCS. Indeed, even with the provisions of the INA in effect, the Committee that originally drafted the manning and crewing requirements reported that it “was concerned ... that foreign workers on the U.S. Outer Continental Shelf have been increasing in recent years.” H.R.Rep. No. 590, 95th Cong., 1st Sess. 175 (1977).
Because section 1356(a), on its own, sweeps broadly and requires anyone operating on the OCS to hire only United States citizens or permanent resident aliens, it is not surprising that Congress carved out some exceptions, including the one for foreign ownership. 43 U.S.C. § 1356(c)(2). However, the plain language of section 1356(c) indicates that its exceptions were intended only as exemptions to the strict manning and crewing regulations issued under subsection (a), and not to the general application of the INA. Indeed, Congress could hardly have been more clear in its intent. Section 1356(c) is entitled, “Exceptions from, manning requirements,” and explicitly provides that, if any of the enumerated exceptions are applicable, “[t]he regulations under subsection (a)(3) of this section shall not apply.” 43 U.S.C. § 1356(e) (emphasis added). As the Supreme Court has stated, where, as here, the statutory language is plain, ‘“the sole function of the courts is to enforce it according to its terms.’” United States v. Ron Pair Enters., 489 U.S. 235, 241, 109 S.Ct. 1026, 1030, 103 L.Ed.2d 290 (1989) (quoting Caminetti v. United States, 242 U.S. 470, 485, 37 S.Ct. 192, 194, 61 L.Ed. 442 (1917)). Instead, the majority, without any textual justification whatsoever, finds in section 1356(e) an implicit exemption, not only to the manning requirements, but to the INA as well.
The only way the majority can justify this strained reading of the clear language of the statute is to find that section 1356 and the INA are “mutually repugnant” and cannot logically coexist. However, although these provisions overlap in some respects, there are also significant areas in which they do not. Moreover, there is nothing to indicate that Congress intended that section 1356 would replace the INA with regard to employment on the OCS. Indeed, the legislative history of the 1978 amendments suggests that section 1356 was actually designed to close certain regulatory gaps that existed despite application of the INA to the OCS.
*1143In certain situations, section 1356 applies when the INA does not. One such example is the regulation of free-floating vessels. Prior to the 1978 amendments, if a domestically-owned barge were performing work on the OCS, it could hire an all-foreign crew because the INA applies only to structures attached to the seabed, and not to vessels. Section 1356 remedies this absence of regulation by requiring, that such a barge be manned and crewed by United States citizens or permanent resident aliens. If the barge were sold to a foreign-owned company, the exemption found in section 1356(c)(2) would then apply, and the barge would again face no labor restrictions.
Thus, section 1356 functions as an important supplement to the INA, rather than a replacement. Indeed, the legislative history indicates that section 1356 was, from the very beginning, an attempt to remedy the fact that free-floating vessels were not subject to any of the provisions of the INA that are designed to protect domestic jobs. At congressional hearings regarding the OCS-LA amendments, the Seafarers International Union first proposed the manning and crewing requirements in order to fill the “major regulatory gap” that existed because the INA did not apply to free-floating vessels. Outer Continental Shelf Lands Act Amendments of 1977: Hearings on H.R. 16H Before the House Ad Hoc Select Committee On the Outer Continental Shelf, 95th Cong., 1st Sess. 1258 (1977). In its statement, the union noted that
[cjurrent U.S. law does not prevent foreign-flag and foreign crewed drilling rigs from operating on the U.S. Outer Continental Shelf. As a result, increasing numbers of aliens are being employed for extended periods in our OCS areas. In view of the large available pool of skilled U.S. construction and drilling trades and related service workers, we feel that the use of any foreign crews on these rigs is totally unnecessary.
Id. at 1302. According to the union, because the laws that were then applicable to the OCS did not prevent such foreign crews, further congressional action was necessary. See generally id. at 1258-1307.
The majority points out that section 1356 refers to fixed structures as well as free-floating vessels on the OCS. Because there is no question that the INA also applies to fixed structures, the question becomes whether both provisions can logically apply to one area. For example, a domestically-owned platform must be manned and crewed by United States citizens or permanent resident aliens pursuant to section 1356, but the platform (because it is attached to the seabed) is also subject to the INA’s provision that nonimmigrant alien workers applying for so-called “H-2B” visas cannot enter the country if American workers are available. See 8 U.S.C. § 1101(a)(15)(H)(ii)(b). In such a situation, the two provisions are duplica-tive. The majority stops there, assuming, solely because there is some overlap, that section 1356 must therefore be read to replace the INA altogether.
However, H-2B visas are not the only visas available to nonimmigrant aliens seeking to work on the OCS. The INA offers many other visa categories, and none of the other ways in which one can enter the country are subject to the labor-protecting provisions applicable to H-2B visas.1 See 8 U.S.C. § 1101(a)(15). Thus, prior to the 1978 amendments, a foreign citizen who could qualify for entrance into the United States under any visa provision other than H-2B would have been free to work on a domestically-owned oil platform in the OCS regardless of the availability of United States labqr. After the passage of section 1356, the owners of such an oil platform would be forced to hire only domestic labor despite the fact that *1144they were not forced to do so under the INA. And again, if the platform were sold to a foreign-owned corporation, the 1356(c)(2) exemption would then apply, and the new owners would again be free to employ any non-H-2B aliens they wished. Thus, even on fixed structures, the two provisions can both be meaningfully enforced according to their terms.2
It is also implausible for the majority to assert that the manning and crewing requirements and their exceptions supplant the INA, because the INA is a broad statute that regulates all types of alien entry into the United States, whereas section 1356 only addresses the question of employment while in the country. Following the logic of the majority’s view, workers falling under section 1356(c)(2)’s exception are subject to no immigration restrictions at all. For example, the INA provides that aliens who have communicable diseases, who have been convicted of a crime, or who have engaged in terrorist activity are ineligible to receive visas. See 8 U.S.C. § 1182(a). Surely it cannot be that Congress meant to foreclose the Immigration and Naturalization Service from regulating the presence of known terrorists who are working in United States territory merely because those terrorists have been deemed to “man and crew” a foreign vessel.3
Finally, it is significant, I think, that the very same committee that drafted the 1978 amendments subsequently rejected the reading of section 1356 that the majority adopts today. While post-enactment pronouncements are ordinarily not dispositive regarding congressional intent, see, e.g., Cipollone v. Liggett Group, Inc., 505 U.S. 504, 520, 112 S.Ct. 2608, 2619, 120 L.Ed.2d 407 (1992), in this case, the Select Committee on the Outer Continental Shelf was specifically charged with overseeing and evaluating the Government’s implementation of the new statutory provisions. H.R.Rep. No. 1214, 96th Cong., 2d Sess. iii (1980). In its final oversight report, issued in 1980, the Committee, in no uncertain terms, flatly rejected the Government’s position regarding section 1356, calling it “a blatant example of misinterpretation of the OCS Act on the part of an executive branch agency.” Id. at 98. Further, the Report notes that “[Committee] Chairman John M. Murphy, who was intimately involved in negotiating the Section [1356] language in the OCS conference Committee disagrees with [the Government’s position], and views Section [1356] as a supplement to rather than a replacement of the provisions [of the INA].” Id. at 68. The report also quotes Chairman Murphy directly:
As Chairman of both the House-Senate Conference and the House Select Committee on the OCS, I am quite familiar with the language ... and I can emphatically state Congressional intent in this instance .... Federal law is to be applicable to all activities on all devices in contact with the seabed for exploration, development and production.
Id. (internal quotation omitted).
Although this report, in and of itself, would not be enough to overturn clear statutory language to the contrary, it further supports the view that, in this case, the most obvious reading of the statute is, in fact, the reading Congress intended. Cf. Cannon v. University of Chicago, 441 U.S. 677, 687 n. 7, *114599 S.Ct. 1946, 1952 n. 7, 60 L.Ed.2d 560 (1979) (“Although we cannot accord [post-enactment] remarks the weight of contemporary legislative history, we would be remiss if we ignored these authoritative expressions concerning the scope and purpose of [the statute]_”)• Given that section 1356 and the INA can both be enforced according to their terms without any mutual repugnancy, there is absolutely no justification for the majority to overturn the plain language of the statute and the clearly expressed legislative intent of Congress.4
* * sji * * *
The bottom line is that, by first enacting section 1333(a)(1) in 1953, Congress made a clear policy choice to extend all federal law, including the INA, to the OCS. There is absolutely no indication that, in enacting section 1356 some 25 years later, Congress silently reversed that choice. As a result of the majority’s erroneous interpretation, United States workers will lose job opportunities on the OCS, the very harm Congress sought to prevent by enacting section 1356. Domestic corporations wishing to construct oil platforms can now entirely avoid the labor-protecting provisions of the INA simply by using foreign-owned derrick barges to shelter the workers while they sleep. Because such a result makes a mockery of both the plain language of the statute and the congressional intent behind it, I dissent.

. Indeed, these non-H-2B visa categories could well include significant numbers of technical, executive, and managerial employees who are part of the regular complement of units operating on the OCS. For example, the INA permits entry into the United States of nonimmigrants engaged in certain "specialty occupations” requiring at least a bachelor's degree, 8 U.S.C. § 1101(a)(15)(H)(i)(b), as well as nonimmigrants who have been employed outside the United States and then seek to enter the country temporarily in order to continue to render services to the same employer "in a capacity that is managerial, executive, or involves specialized knowledge,” 8 U.S.C. § 1101(a)(15)(L).


. The majority argues that applying the INA along with section 1356 to the OCS is nonsensical because section 1356(c)(1)(A) permits aliens employed under contracts entered into prior to the effective date of the statute to remain on the OCS. According to the majority, such a provision would be useless if the provisions of the INA could be applied to exclude those same aliens. But this argument ignores all those aliens who might be employed on the OCS under visas other than H-2B visas. For those aliens, the "grandfathering" provision would have the important consequence of allowing them to remain on the OCS even though section 1356 would, for the first time, forbid their presence.


. The majority also points to a clause in section 1356(c)(2) that permits the President to revoke the exemption for foreign-owned units whenever a foreign government imposes its own national manning requirements to its offshore oil and gas operations. According to the majority, such an action would be an "empty gesture” if the INA already forced foreign owners to employ American crews. However, as described supra, the INA would not apply to workers on free-floating vessels, nor would it restrict workers who had entered the United States under visas other than H-2B visas. Therefore, there is no reason to assume that presidential action under section 1356(c)(2) would be devoid of practical effect.


. The Government also claims in its brief that the two appellant unions are precluded from litigating the statutory construction issue in this case because of a previous Ninth Circuit decision rendered against a local affiliate union. See Piledrivers' Local Union No. 2375 v. Smith, 695 F.2d 390 (9th Cir.1982). Because issue preclusion cannot be applied against a litigant who was not a party to the prior adjudication, see 18 Charles A. Wright, Arthur R. Miller & Frank W. Elliott, Federal Practice and Procedure § 4449 (1981), the Government argues that the United Brotherhood of Carpenters and Joiners, as the parent of the piledrivers' local, effectively controlled the first litigation and is therefore precluded from relit-igating the issue under the Supreme Court’s decision in Montana v. United States, 440 U.S. 147, 99 S.Ct. 970, 59 L.Ed.2d 210 (1979). See id. at 154-55, 99 S.Ct. at 974 (The Court ruled that if a party were “the laboring oar" in a previous litigation, even if not a named party, preclusion is appropriate.). Although I am unconvinced that the mere parent/affiliate relationship, by itself, is sufficient to show that the parent union controlled the litigation and should be precluded, that question is irrelevant because it is undisputed that the other union appellant in this case, the Association of Journeymen and Apprentices of the Plumbing and Pipefitting Industry, has no affiliation with the local union plaintiff in Piledri-vers’. Thus, even under the Government’s theory, this union would not be precluded from bringing the present claim.